Citation Nr: 0411733	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-08 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to December 
1975, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a October 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire (NH), that granted the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD) and evaluated it as 30 percent 
disabling effective September 18, 2001 (the date of the 
veteran's original service connection claim).  With respect 
to the 30 percent evaluation assigned to his service-
connected PTSD, the veteran disagreed with this decision in 
December 2002.  In a statement of the case issued to the 
veteran and his service representative in February 2003, the 
RO concluded that no change was warranted in the 30 percent 
evaluation assigned to the veteran's service-connected PTSD.  
The veteran perfected a timely appeal when he filed a 
substantive appeal (VA Form 9) in March 2003.  A hearing was 
held at the RO in September 2003 on the veteran's claim.  In 
a supplemental statement of the case issued to the veteran 
and his service representative in January 2004, the RO again 
concluded that no change was warranted in the 30 percent 
evaluation assigned to the veteran's service-connected PTSD.

Because the veteran has disagreed with the initial disability 
rating of 30 percent assigned to his service-connected PTSD, 
the Board has characterized the issue as involving the 
propriety of the initial evaluation assigned following the 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

FINDING OF FACT

The veteran's service-connected PTSD is manifested by, at 
most, complaints of depression, nightmares and negative 
thoughts about his experiences in Vietnam.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

In the instant appeal, the issue of the 30 percent evaluation 
assigned to the veteran's PTSD arose in the December 2002 
notice of disagreement.  In December 2003, VA's General 
Counsel issued an opinion regarding the applicability of the 
VCAA to an issue initiated in a notice of disagreement.  See 
VAOPGCPREC 8-03.  In that opinion the General Counsel held 
that, although VA must notify a claimant of the evidence 
needed to substantiate a claim on receipt of a complete or 
substantially complete application, VA is not obligated to 
inform the claimant of the evidence needed to support an 
issue that is initially raised in a notice of disagreement if 
VA has already given the section 5103(a) notice regarding the 
original claim.  VA's Office of General Counsel indicated 
that when VA receives a Notice of Disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue an SOC if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.

Here, the RO provided notice to the veteran of the evidence 
needed to substantiate his original claim of entitlement to 
service connection for PTSD.  In a letter dated in January 
2002, after the receipt of a substantially complete 
application for VA benefits and prior to the initial 
adjudication of the currently appealed claim, the RO notified 
the veteran and his service representative of what records VA 
would attempt to obtain on behalf of the veteran, what 
records the veteran was expected to provide in support of his 
claim, and the need to submit any evidence that is related to 
his claim.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  The veteran and his representative also were 
provided with a copy of the appealed rating decision, a 
statement of the case, and a supplemental statement of the 
case.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim and the requirement 
to submit medical evidence that established entitlement to an 
initial disability rating in excess of 30 percent for PTSD.  
The veteran and his service representative also were provided 
with a transcript of the local hearing on the veteran's claim 
held at the RO in September 2003.  By way of these documents, 
they also were specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on the veteran's behalf.  Thus, the Board 
observes that all of the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA treatment and examination reports.  
Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim of entitlement to an initial 
disability rating in excess of 30 percent for PTSD poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Factual Background


A review of the veteran's Army personnel records indicates 
that his military occupational specialty (MOS) was light 
weapons infantryman.  He served in the Republic of Vietnam 
from June 22, 1969, to June 18, 1970.  The veteran was 
awarded the Combat Infantryman Badge.  

At the time that he filed his claim of entitlement to service 
connection for PTSD in September 2001, the veteran stated 
that he had been awarded the Combat Infantryman Badge and had 
been diagnosed with PTSD.

The veteran's treatment records from the VA Medical Center 
(VAMC), for the period of July 2001 to September 2003 
indicate that, in July 2001, the veteran reported feeling 
depressed for the previous 4 to 6 months.  The veteran also 
reported that he had been fired from his job after an 
argument with a Vietnamese co-worker about the Vietnam War.  
When he tried to get another job, the veteran stated that he 
had been told to work with other Asians and that led him to 
quit.  The VA social worker noted that the veteran was very 
teary and agreed to be evaluated for possible PTSD.  

On progress note dated August 1, 2001, the veteran complained 
of continuing depression and suicidal ideation that had been 
present since his return from service in Vietnam.  The 
veteran stated that he had never attempted suicide and had no 
suicidal plan.  The veteran also stated that he had 
experienced some homicidal thoughts about the Vietnamese, but 
as he was no longer working with them, these thoughts were no 
longer a factor in his life.  The VA social worker stated 
that the veteran met criterion A, B, D, and part of criterion 
C for a diagnosis of sub-threshold PTSD.  It was noted that 
the veteran was not a risk, he was not working, and he was 
staying with his significant other who had a calming effect 
on him and was very supportive.  The veteran's Global 
Assessment of Functioning (GAF) score was 55, indicating 
moderate symptoms or moderate difficulty in social, 
occupational, and school functioning.  

On VA psychiatry note dated August 30, 2001, the veteran 
reported that his PTSD symptoms had improved significantly 
with medication and group therapy.  Objective examination of 
the veteran revealed normal psychomotor activity and speech, 
a full and appropriate affect, logical and goal-directed 
thought processes, no looseness of associations or flight of 
ideas, no auditory or visual hallucinations or delusions, no 
paranoid thoughts, no suicidal or homicidal ideation, and 
grossly intact cognitive functions.  The VA examiner's 
assessment was symptoms consistent with PTSD and depressive 
disorder that were significantly improved on medication.  The 
veteran's GAF score was 60, indicating moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  The diagnoses included PTSD.

On examination at the Vet Center in September 2001, the 
veteran complained of isolation from others, avoidance of 
crowds and celebrations, sleeplessness, multiple triggers for 
his combat experiences, and an increased startle response.  
The veteran stated that, while in Vietnam, he was involved in 
numerous ambushes and fire fights, he saw a fellow serviceman 
killed by a gunshot wound to the head, he brought many 
soldiers to safety, he saw many soldiers die in fighting, and 
he was exposed to daily enemy rocket attacks.  The social 
worker's assessment was that the veteran's military stressors 
and combat trauma supported a diagnosis of PTSD, chronic and 
delayed, due to military combat and trauma.  

On VA progress note dated in December 2001, the veteran 
complained of increased depression, agitation, and poor anger 
control.  He stated that he had been doing well until 
November 2001, at which time his depression had worsened.  He 
denied any suicidal or homicidal ideation or visual 
hallucination.  

On examination by T.P.L., PhD, in April 2002, the veteran 
complained that he had started experiencing problems with 
anxiety and depression related to PTSD.  The veteran reported 
that he was staying with friends at the time of this 
examination, as he had lost his apartment after he quit his 
job the previous May.  The veteran stated that he had stopped 
working when he began displaying symptoms of extreme anxiety 
and depression, symptoms which this examiner concluded were 
related to PTSD as the veteran was a combat veteran from the 
Vietnam War.  The veteran also stated that in May 2001, his 
memories of Vietnam service came flooding back and caused a 
great deal of disruption in his life.  He stated further that 
he struggled with memories of his Vietnam service every day.  
The veteran reported that he was constantly depressed, he 
became enraged very easily, he could not stand to be around 
crowds or people in general, and he spent most of his time by 
himself.  He also reported difficulty attending family 
reunions.  Mental status examination of the veteran revealed 
relevant and coherent speech, a sad and depressed mood, 
difficulty motivating himself to do anything, an appropriate 
but sad affect, no evidence of a thought disorder, normal 
intelligence, and judgment that was within normal limits.  
The veteran stated that he experienced recurrent nightmares 
and flashbacks about his Vietnam experiences and he 
experienced suicidal thoughts before he started taking 
medication.  He also stated that he had trouble sleeping and 
had very limited interests.  The examiner stated that the 
veteran had at least mild to moderate problems with short-
term memory, adequate basic social skills, communicated 
appropriately with others, a heightened state of anxiety 
around others, generally isolated himself, and experienced 
difficulty in concentration.  The diagnoses included PTSD, 
delayed.

On VA treatment noted dated in June 2002, the veteran 
complained of worsening anger and rage.  It was noted that 
the veteran was retired, received individual therapy, and had 
a history of combat and PTSD symptoms.  Objective examination 
of the veteran revealed normal psychomotor activity and 
speech, constricted affect, a logical and goal directed 
thought process, no looseness of associations or flight of 
ideas, no auditory, visual, or tactile hallucinations, no 
delusions or paranoid thoughts, no suicidal or homicidal 
ideas, and grossly intact cognitive functions.  The veteran's 
GAF score was 60, indicating moderate symptoms or moderate 
difficulty in social, occupational, and school functioning.  
The assessment was that the veteran had symptoms consistent 
with PTSD and depressive disorder.  The diagnoses included 
PTSD.

On VA PTSD examination in October 2002, the veteran 
complained of severe depression, being a loner, and being 
unable to stand crowds.  The VA examiner stated that he had 
reviewed the veteran's claims folder.  The veteran reported 
that he was in psychiatric counseling and lived with his 
girlfriend.  He also reported that he was retired.  Mental 
status examination of the veteran revealed tense behavior, 
slow, hesitant, and monotonous speech, depressed mood, 
constricted affect, no hallucinations or illusions, no 
observed de-personalization or de-realization, a rather 
guarded thought process, logical and goal-directed thinking, 
no preoccupations or obsessions, no delusions, no suicidal 
ideation in the past year, no homicidal ideation, normal 
cognitive functioning, poor abstract reasoning, and good 
judgment.  The veteran stated that he only received about 2 
to 3 hours of sleep every night and was afraid to sleep 
because of nightmares.  He also stated that he thought about 
his Vietnam service on a daily basis and felt depressed by 
these thoughts.  The VA examiner concluded that the veteran 
met all of the criteria for PTSD.  The veteran's GAF score 
was 60, indicating moderate symptoms or moderate difficulty 
in social, occupational, and school functioning.  The 
diagnoses included PTSD, chronic, delayed onset.

In September 2003, the RO received a lay statement written by 
the veteran's girlfriend.  In this statement, B.K.W. stated 
that, after she got back in touch with the veteran after 32 
years, she began living with him.  She noticed that there 
were nights when the veteran could not or would not sleep.  
The veteran became tired and irritable when B.K.W. tried to 
talk to him about the Vietnam War.  She stated that, after 
living with the veteran for 2 years, she decided to leave him 
because he had been neglecting his personal hygiene and 
stopped caring about himself and about their relationship.  
After the veteran started receiving mental health treatment, 
B.K.W. stated that she started living with him again.  

On VA PTSD examination in September 2003, the veteran 
complained of "lots of depression," nightmares, and sleep 
disturbance.  The VA examiner stated that he had reviewed the 
veteran's claims folder.  The veteran reported that he was 
living with his significant other and they had been together 
intermittently for 6 or 7 years.  He also reported that his 
last job had ended in July 2001 and that his only friend was 
his girlfriend.  The veteran stated that he liked working in 
the yard and doing things around his house.  Mental status 
examination of the veteran revealed appropriate and relaxed 
behavior, normal and relaxed speech, a euthymic mood, an 
appropriate affect, no indications of de-personalization, no 
reported hallucinations or illusions, a logical and goal-
directed thought process, no obsessions, he was preoccupied 
with believing that he was distressed by his PTSD, no 
delusions, no suicidal or homicidal ideation, long-term and 
short-term memory commensurate with age, and marginal 
abstraction and insight.  The veteran reported getting 4 
hours of "very poor" sleep a night because it was "filled 
with nightmares."  However, the VA examiner stated that the 
veteran appeared well rested.  The veteran stated that his 
appetite was good but his energy level varied depending on 
the amount of sleep he received.  The VA examiner noted in 
his assessment that the veteran reported thinking about the 
negative things that happened to him in Vietnam on a daily 
basis, which made him more depressed.  The veteran's GAF 
score was 60, indicating moderate symptoms or moderate 
difficulty in social, occupational, and school functioning.  
In discussing the veteran's GAF score, the VA examiner stated 
that the veteran reported feeling some depression and 
experiencing moderate difficulties in his relationship with 
his significant other.  Otherwise, this examiner stated that 
the veteran stayed relatively active and enjoyed hunting, 
fishing, and cooking.  It was noted that the veteran's 
psychosocial functional status was about the same as when 
this examiner had seen him in October 2002.  The VA examiner 
concluded that the veteran had been helped by treatment and 
medication and "may be able to work."  The VA examiner also 
concluded that the veteran "is doing everything right at 
this point to keep himself emotionally healthy."  The 
diagnosis was PTSD, chronic, moderate.

VA treatment note dated in November 2003 revealed the 
veteran's depression was doing well.  The veteran reported 
interrupted sleep from nightmares, but stated that he was 
"doing great", 
Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected PTSD is more 
disabling than currently, and initially, evaluated.

At the outset, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, in Fenderson (cited in the 
Introduction), the United States Court of Appeals for 
Veterans Claims (hereinafter, the "Court") noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected and an appeal 
involving a denial of an increased rating requested by the 
veteran.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.

Here, the veteran's service-connected PTSD has been evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411, since September 18, 2001 (the date of the 
veteran's original service connection claim).  An evaluation 
of 30 percent disabling is available under Diagnostic Code 
9411 where the veteran's PTSD is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  

The next higher evaluation of 50 percent disabling is 
available where the veteran's PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

An evaluation of 70 percent disabling is available under 
Diagnostic Code 9411 where the veteran's PTSD is manifested 
by occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

Finally, the maximum evaluation of 100 percent disabling is 
available under Diagnostic Code 9411 where the veteran's PTSD 
is manifested by total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting himself or others; an intermittent 
inability to perform activities of daily living (including 
the maintenance of minimal personal hygiene); disorientation 
to time or place; and memory loss for names of his close 
relatives, his own occupation, or his own name.  Id.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to an initial disability rating in 
excess of 30 percent for PTSD.  The objective medical 
evidence of record on this claim fails to show that the 
veteran's service-connected PTSD was manifested by more than 
an occasional decrease in work efficiency and intermittent 
periods of an inability to perform occupational tasks due to 
depressed mood, anxiety, suspiciousness, chronic sleep 
impairment, and mild memory loss, such that he is entitled to 
an initial disability rating in excess of 30 percent for 
PTSD.  There also was no objective medical evidence of record 
that the veteran had suffered from panic attacks, had any 
difficulty in understanding complex commands, or had 
impairment in short and long term memory such as retention of 
only highly learned material or forgetting to complete tasks, 
impairment in judgment, or impairment in abstract thinking, 
indicating serious symptoms or any serious impairment in 
social, occupational, or school functioning.  The Board 
observes that the veteran's GAF scores ranged between 55-60 
in the clinic notes and VA examinations conducted during the 
pendency of this appeal.  A GAF of 51 to 60 indicates 
moderate symptoms or moderate difficulty in social, 
occupation or school functioning.  Thus, these scores 
indicate that the veteran is, at most, moderately disabled by 
his service-connected PTSD.  

Further, the objective symptoms noted at these examinations 
do not correspond with the criteria required for a 50 percent 
rating.  While the Schedule for Rating Disabilities 
(Schedule) does indicate that the rating agency must be 
familiar with the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130.  Thus, GAF scores between 55-60 do not 
automatically equate to any particular percentage in the 
Schedule; rather, they are but one factor to be considered in 
conjunction with all of the other evidence.

Given the objective medical evidence of record indicating 
that the veteran primarily experienced disabling symptoms 
such as chronic sleep impairment, experienced moderate 
depressive symptoms, remained relatively active, had a steady 
relationship with his girlfriend, appeared well-rested, had 
the ability to work, and kept himself emotionally healthy 
through medication and treatment, the Board concludes that 
the veteran is not entitled to an initial disability rating 
in excess of 30 percent for PTSD.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).

The Board also finds that the 30 percent evaluation currently 
and initially assigned to the veteran's service-connected 
PTSD reflects the most disabling that it has been since he 
filed his claim of entitlement to service connection.  
Therefore, the Board determines that additional consideration 
of staged ratings is not warranted.  See Fenderson, supra.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected PTSD presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  The evidence does not establish that 
the veteran has required hospitalization for his PTSD, nor is 
there objective medical evidence showing that his PTSD 
markedly interferes with employment.  In this regard, the 
Board notes that the schedular criteria for rating mental 
disorders specifically contemplates the level of occupational 
impairment caused by psychiatric symptomatology, and the 
Board finds nothing in the record to suggest that exceptional 
or unusual factors are present in this case which render the 
schedular criteria inadequate.  See 38 C.F.R. § 4.130.  
Moreover, the GAF scores assigned in this case correspond 
with moderate difficulty in occupation function.  Therefore, 
in the absence of marked interference in employment or 
frequent hospitalization, the Board finds that the criteria 
for submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not support 
assigning an initial disability rating in excess of 30 
percent to the veteran's service-connected PTSD.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claim of 
entitlement to an initial disability rating in excess of 30 
percent for PTSD.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2003).  The appeal is denied.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



